USCA4 Appeal: 21-1892   Doc: 64        Filed: 12/07/2022   Pg: 1 of 8




                                        UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 21-1892


        NATIONAL LABOR RELATIONS BOARD,

                         Petitioner,

        COMMUNICATIONS WORKERS OF AMERICA, DISTRICT 2-13,

                         Intervenor,

                   v.

        FRONTIER COMMUNICATIONS CORPORATION,

                         Respondent.


                                          No. 21-1977


        FRONTIER COMMUNICATIONS CORPORATION,

                         Petitioner,

                   v.

        NATIONAL LABOR RELATIONS BOARD,

                         Respondent,

        COMMUNICATIONS WORKERS OF AMERICA, DISTRICT 2-13,

                         Intervenor.
USCA4 Appeal: 21-1892      Doc: 64         Filed: 12/07/2022    Pg: 2 of 8




        On Application for Enforcement and Cross-Petition for Review of an Order of the National
        Labor Relations Board. (09-CA-247015)


        Submitted: October 12, 2022                                  Decided: December 7, 2022


        Before KING, AGEE, and QUATTLEBAUM, Circuit Judges.


        Application for enforcement granted, and cross-petition for review denied, by unpublished
        per curiam opinion.


        ON BRIEF: Jennifer Abruzzo, General Counsel, Peter Sung Ohr, Deputy General
        Counsel, Ruth E. Burdick, Deputy Associate General Counsel, David Habenstreit,
        Assistant General Counsel, Usha Dheenan, Supervisory Attorney, Brady Francisco-
        Fitzmaurice, NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for
        Petitioner/Cross-Respondent. Ryan T. Sears, Washington, D.C., Christopher J. Murphy,
        MORGAN, LEWIS & BOCKIUS LLP, Philadelphia, Pennsylvania, for
        Respondent/Cross-Petitioner.   Joseph D. Richardson, WILLIG, WILLIAMS &
        DAVIDSON, Philadelphia, Pennsylvania, for Intervenor.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1892      Doc: 64        Filed: 12/07/2022     Pg: 3 of 8




        PER CURIAM:

              Frontier Communications Corporation (“Frontier”) petitions for judicial review of

        the May 2021 decision and order (the “Order”) entered by the National Labor Relations

        Board (the “Board”), which found that Frontier had engaged in unfair labor practices, in

        contravention of Section 8(a)(1) and (5) of the National Labor Relations Act (the

        “NLRA”).    The Board faulted Frontier for failing and refusing to bargain with the

        Communications Workers of America, District 2-13 (the “Union”) — the certified

        bargaining representative for some 1,300 Frontier employees in West Virginia and Virginia

        — and for withholding information relevant to the Union’s bargaining demands. The

        Board now seeks enforcement of its Order. As explained herein, and consistent with well-

        established precedent, we deny Frontier’s petition for review and enforce the Order.



                                                    I.

              In 2013, Frontier discovered that it lacked a Form I-9 — the form used by the

        Department of Homeland Security to assess an individual’s eligibility for employment in

        the United States — for nearly all Frontier employees, in violation of the Immigration

        Reform and Control Act of 1986, Pub. L. No. 99-603, 100 Stat. 3359 (the “IRCA”).

        Accordingly, Frontier sought to obtain the mandated I-9 forms from its affected employees,

        including those represented by the Union. Following negotiations with the Union, Frontier

        agreed that its managers would only review the original versions of the employee

        identification documents necessary to complete the I-9 forms (instead of requiring copies

        of those documents); that any existing copies of such documents would be destroyed; and

                                                    3
USCA4 Appeal: 21-1892      Doc: 64         Filed: 12/07/2022     Pg: 4 of 8




        that Frontier’s managers would work with any Union members who had difficulty timely

        producing the requisite supporting documentation.

               Frontier’s 2013 efforts to come into compliance with the IRCA, however, were

        evidently unsuccessful. In 2019, after completing a “self-audit,” Frontier found that it

        remained “massively noncompliant” with the IRCA’s I-9 recordkeeping requirements, in

        that it lacked properly completed I-9 forms for more than 90% of its 16,400 employees.

        See Br. of Respondent 1. Thus, on July 19, 2019, Frontier sent an email to those many

        thousands of employees, requesting that they complete new I-9 forms by August 30, 2019.

        But this time — unlike in 2013 — Frontier did not engage the Union in discussions prior

        to directing Frontier employees to begin submitting new I-9 forms. After learning of

        Frontier’s July email, the Union demanded to bargain over the details of the I-9 form

        completion process, seeking confirmation that Frontier’s 2013 agreements would remain

        in place. The Union also requested a variety of information from Frontier pertaining to its

        bargaining demands, including the “specific deficienc[ies]” in its members’ previously

        completed I-9 forms and the “current location and storage method” for those forms. See

        J.A. 978-79. *

               Frontier promptly rebuffed the Union’s requests on both fronts. Responding to

        numerous bargaining demands from the Union, Frontier maintained that it had no duty to

        negotiate over its decision to request new I-9 forms, given that it had no discretion as to



               *
                 Citations herein to “J.A. __” refer to the contents of the Joint Appendix filed by
        the parties in this appeal.

                                                    4
USCA4 Appeal: 21-1892        Doc: 64         Filed: 12/07/2022     Pg: 5 of 8




        whether to abide by the federal legal mandate. And because it perceived no duty to bargain,

        Frontier advised that it would not supply the requested information to the Union about its

        employees’ existing I-9 forms. In response, the Union filed an unfair labor practice charge

        with the Board on August 22, 2019, and the Board’s General Counsel subsequently issued

        a complaint alleging that Frontier’s repeated refusals contravened the terms of the NLRA.

                 The issues were then tried before an administrative law judge (the “ALJ”) in August

        2020. By decision of October 14, 2020, the ALJ ruled that Frontier had committed unfair

        labor practices by (1) failing and refusing to provide the Union with notice of, and an

        opportunity to bargain over the effects of, its request for new I-9 forms, and by (2) refusing

        to provide the Union with the requested information regarding the pre-existing I-9 forms.

        The ALJ specifically explained that Frontier “had room to negotiate” over “the impact that

        the new I-9 form requirement would have on employees.” See J.A. 443-44. The Board,

        for its part, affirmed the ALJ’s decision by its May 2021 Order, and therein directed

        Frontier to bargain with the Union on request and to furnish the Union with its requested

        I-9 information in a timely manner. In August 2021, the Board applied to this Court for

        enforcement of its Order. Three weeks later, Frontier filed a cross-petition for review of

        the Order, and the Union was authorized to intervene in these proceedings in support of the

        Board.



                                                      II.

                 Our review of an order of the Board is “limited,” insofar as we are obliged to uphold

        the Board’s factual findings if — considering the record as a whole — they are supported

                                                       5
USCA4 Appeal: 21-1892      Doc: 64         Filed: 12/07/2022     Pg: 6 of 8




        by “substantial evidence.” See Tecnocap, LLC v. NLRB, 1 F.4th 304, 312 (4th Cir. 2021).

        Moreover, “[i]f the Board’s legal interpretations are rational and consistent with the

        [NLRA],” then we will sustain them. See Media Gen. Operations, Inc. v. NLRB, 394 F.3d

        207, 211 (4th Cir. 2005). Relevant here, Section 8 of the NLRA makes it an unfair labor

        practice for an employer to “refuse to bargain collectively with the representatives of his

        employees.” See 29 U.S.C. § 158(a)(1), (5). That statutory duty to bargain requires the

        employer to “confer in good faith with respect to wages, hours, and other terms and

        conditions of employment,” id. § 158(d), and also to provide its employees’ representatives

        with any information relevant to and reasonably necessary for the collective-bargaining

        process, see NLRB v. Acme Indus. Co., 385 U.S. 432, 435-36 (1967). Despite that general

        rule, employers need not bargain over non-discretionary actions taken to comply with legal

        obligations. See, e.g., Standard Candy Co., 147 NLRB 1070, 1073 (1964). Relying on

        that principle, Frontier insists — as it has before — that because it had no choice but to

        adhere to the IRCA’s recordkeeping requirements, it was under no duty to bargain with the

        Union over its request for new I-9 forms.

               Frontier’s seemingly straightforward position fails to account, however, for

        longstanding decisions of the Board, this Court, and the Supreme Court establishing that

        employers must bargain over the “effects,” or impacts, that non-negotiable managerial

        decisions may have on employees and their terms and conditions of employment. See, e.g.,

        First Nat’l Maint. Corp. v. NLRB, 452 U.S. 666, 679-82 (1981); Holly Farms Corp. v.

        NLRB, 48 F.3d 1360, 1368 (4th Cir. 1995); Allison Corp., 330 NLRB 1363, 1365 (2000).

        As the ALJ’s decision explained, so-called “effects bargaining” requires that bargaining

                                                    6
USCA4 Appeal: 21-1892      Doc: 64          Filed: 12/07/2022      Pg: 7 of 8




        representatives receive “pre-implementation notice” of an employer’s legally mandated

        action and an opportunity to negotiate over any discretionary aspects of how the action will

        be carried out. See J.A. 442-43; Good Samaritan Hosp., 335 NLRB 901, 902-04 (2001).

               With that being so, Frontier is correct that its basic decision to adhere to federal law

        and obtain properly completed I-9 forms from all its employees fell outside of its duty to

        bargain with the Union. But the same is not true with respect to the finer points of that

        effort. See Washington Beef, Inc., 328 NLRB 612, 612 n.2, 619-20 (1999) (resolving that,

        although an employer’s decision to comply with the IRCA lies outside of its obligation to

        bargain, “the obligation encompasses bargaining over such peripheral matters as . . . the

        amount of time which will be given to the unit employees to establish that they possess

        authentic work documents” necessary for completion of an I-9 form). The ALJ and the

        Board correctly determined that Frontier had ample “room to negotiate” over the details of

        the I-9 form completion process — details such as whether employees would be required

        to submit copies of the personal identification documents required by the I-9 form; how

        long employees would be given to submit their documentation and complete their forms;

        and how Frontier would assist any employees who struggled to complete the process on

        time. See J.A. 444. Indeed, Frontier had bargained with the Union as to those precise

        matters when it collected new I-9 forms from its employees in 2013.

               Importantly, those discretionary elements of Frontier’s I-9 request are not

        extraneous, inconsequential details — they have direct “effects” on employees’ terms and

        conditions of employment. The matter of whether Frontier managers would make copies

        of confidential employee identification documents, for example, raises genuine concerns

                                                      7
USCA4 Appeal: 21-1892      Doc: 64         Filed: 12/07/2022      Pg: 8 of 8




        regarding employee privacy and, of course, successfully and timely completing an I-9 form

        is itself a literal condition of continued employment. There can therefore be no doubt that

        Frontier was obliged to bargain with the Union over the details of the I-9 submission

        process. And because Frontier had such a duty, it was likewise required to supply the

        information regarding the pre-existing I-9 forms that the Union requested — which

        information it has not disputed as being relevant to the Union’s collective-bargaining role.

        Accordingly, by failing to give the Union notice before seeking new I-9 forms from its

        employees, refusing to bargain over the I-9 process when the Union so requested, and again

        refusing to furnish the Union’s requested relevant information, Frontier committed a series

        of unfair labor practices in contravention of Section 8 of the NLRA. At bottom, we are

        satisfied that the challenged Order is supported by substantial evidence and fully consistent

        with applicable legal precedent.



                                                    III.

               Pursuant to the foregoing, we deny Frontier’s petition for review and grant the

        Board’s application for enforcement.

                                               APPLICATION FOR ENFORCEMENT GRANTED;
                                                     CROSS-PETITION FOR REVIEW DENIED




                                                     8